 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDBowman Building Products Division and AlleghenyStrapping Division of Cyclops Corporation, Em-ployer and PetitionerandUnited Steelworkers ofAmerica,AFL-CIOBowman Building Products Division of the CyclopsCorporationandUnited Steelworkers of America,AFL-CIO,Petitioner.Cases6-RM-334,6-UC-13, and 6-UC-14March 13, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSUpon separate petitions duly filed pursuant toSection 9(b) and (c) of the National Labor Rela-tions Act, as amended, a consolidated hearing washeld before Hearing Officer F. J. Surprenant. Fol-lowing the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, by direction of the Regional Directorfor Region 6, these cases were transferred to theNational Labor Relations Board for decision. Briefshave been filed by the Employer-Petitioner and theUnion-Petitioner.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.'Upon the entire record in these cases, includingthe briefs filed by the parties, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3,No question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act for the follow-ing reasons:The Employer is a Pennsylvania corporation en-gaged in the manufacture and sale of steelstrapping, steel strapping tools, steel roof deck, andsteel forms for pouring concrete, all of which areused for industrial and commercial building, con-struction, and other purposes. Its main plant and of-fice are at Heidelberg, Pennsylvania. It also has aplant at Arden Industrial Park near Washington,Pennsylvania.The Employer's employees at the Heidelbergplant are represented by the Union in a productionand maintenance bargaining unit.Prior to 1959, the Employer manufacturedstrapping tools at the Heidelberg plant for use onsteel strapping. In 1959, the Employer decided todiscontinue the manufacture of strapping tools, andfrom then until 1965 it purchased such tools fromTool Room Products, Inc., of Cleveland, Ohio,which manufactured, packaged, and shipped thetools to the Employer's customers. In 1965, theEmployer considered whether to resume the manu-facture of strapping tools and entered into discus-sions with the Union concerning such a resumption.The parties entered into a "Memorandum of Un-derstanding Regarding Box Strapping Tools andDevices" which provided that any work done in thetool department, such as repair, assembly, or manu-facture "shall be considered a new product asmanufactured on new equipment after April 7,1964; the equipment used to perform such workshall be considered new equipment and such workshall be considered a product not manufactured bythe Company prior to April 7, 1964, as referred tounder Section 15 of the July 1, 1962, Company-Union Agreement, as amended by the RevisedMemorandum of Agreement, dated August 20,1964."Following the Memorandum of Understanding,the shipping and packing and minor repair ofstrapping tools were returned to Heidelberg. Thestrapping tools themselves were still obtained fromTool Room Products, but were now sent to theHeidelberg plant, from where they were senttogether with the strapping, in one bulk shipment tocustomers. This work added three jobs which wereincluded in the existing production and main-tenance unit.InApril 1967, the Employer announced theestablishment of a new plant at Arden IndustrialPark to manufacture strapping tools. Arden isabout 18 to 20 miles from Heidelberg. Since theopening of this new plant the Employer has con-tinued the practice of having the finished tools sentto Heidelberg, where they are given a final inspec-tion,packaged, and mailed out with the steelstrapping.The Union demanded recognition as bargainingrepresentative of the employees at Arden as part ofs' In light of our disposition of these cases, we deny the Employer-Peti-tioner's "Motion to Reopen Record."170 NLRBNo. 30 BOWMAN BUILDING PRODUCTS DIVISIONthe unit in existence at Heidelberg, claming that thework done at Arden was a return of work done atHeidelberg until 195,9 and thus an accretion to theHeidelberg unit. The Employer refused recognitionon the ground that the work was not an accretionto the existing unit, but was a new operation.The existing bargaining unit is "All employees ofthe Company employed in or about the Company'smanufacturing plant in Heidelberg, Pennsylvania,excluding salaried employees,foremen,assistantforemen, watchmen, guards, or such others mu-tually agreed upon." The Employer filed a petitionfor an election in Case 6-RM-334 for all produc-tion and maintenance employees at the Ardenplant, excluding all office clerical employees andguards, professional employees, and supervisors.However, the Union, in requesting recognition asbargaining representative for the employees atArden, had requested only that they be a part ofthe existing unit at Heidelberg. There being norequest to represent the employees at Arden in aseparate unit, we find that no question concerningrepresentation has been raised in Case 6-RM-334,within the meaning of Sections 9(c) (1) and 2(6)and (7) of the Act, and, accordingly, we shalldismiss the petition.'4.The Employer also filed a petition in Case6-UC-13, requesting that the unit at Heidelberg beclarified by providing for the specific exclusion of"All production and maintenance employees at theCompany's plant at the Arden Industrial Park inWashington County, Pennsylvania." On the otherhand, the Union, in Case 6-UC-14, filed a petitionforunit clarification, seeking to include theseproduction and maintenance employees of theArden, Pennsylvania, facility with the employees atHeidelberg.While the Arden plant will ultimately employ 12persons, it had a work force of 6 as of the date ofthe hearing. All of these employees were new hires,none of whom had worked at Heidelberg. Only theplant manager and foreman were transferred fromHeidelberg. However, the hiring of personnel wascarried on by the Employer's director of personnelrelations, who was also manager of industrial rela-tions for the Heidelberg plant, and by the Em-ployer's director of research and development. Thedirectorof research and development has theoverall responsibility for the operations at theArden plant and reports directly to the president ofthe Company. In like manner, the plant manager atHeidelberg reports directly to the company pre-sident.313The principal piece of equipment at Arden is anew machine which has been on the market foronly 3 years, called "Milwaukee Matic," which is atape controlled machine. While the nature of thetoolsbeing produced at Arden (strapping toolswhich tighten, join, and cut steel bands) may be thesame as thoseproducedpriorto1959atHeidelberg, the majority of such tools are nowpneumatically or electrically powered, whereas for-merly they were handtools.There are some factors which would tend to sup-port the position that the employees at Arden arean accretion to the contract unit at Heidelberg. Thejob categories that will be in use at Arden areproduction machine operators, assemblers, electri-cal and mechanical repairmen, shipping and receiv-ing clerk, tool-and-die man, and control machineoperators.Those former tool department em-ployees, who are still employed at Heidelberg, weremachineoperators,setupmen, tool-and-diemakers, and assemblers. Thus, it would appear thatsome categories to be used at Arden were formerlyused at Heidelberg. The product being produced isfor the same purpose as that which was formerlyproduced; however,.it is of an advanced technologi-cal nature. Also the tools produced at Arden will besent to Heidelberg, where they will be shipped tocustomers; however, the same procedure was fol-lowed when the tools were produced by a contrac-tor. Finally, paychecks are made up at Heidelberg,although it would appear that the records of Ardenemployees are kept at Arden and that such em-ployees are paid at Arden.Upon consideration of the entire record, how-ever,we believe that the employees in the Em-ployer's new strapping tool production operation atArden are not an accretion to the existing unit atHeidelberg.We note especially the changed andadvanced nature of the process by which thestrapping tools are manufactured as well as the sub-stantially different nature of the tools themselves.Also we note that the operation at Arden has beenstaffed, below the level of foreman, entirely withnew employees, and that there is no employee.4n-terchange between the Arden and Heidelbergplants.The Arden plant was stocked with newequipment. The two plants are separately super-vised by higher management officials, and there isan 18-to 20-mile distance between them. Theparties' collective-bargaining contract contains noprovision requiring its application to the Ardenoperation and the wages, hours, fringe benefits, andother working conditions at Arden are substantially2Amperex Electronic Corporation,109 NLRB 353 314DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent from those at the Heidelberg plant. In allthe circumstances, we find that the Arden plant isnot an accretion to the Heidelberg plant unit,' andwe shall accordingly dismiss the Union's petitionfor unit clarification in Case 6-UC-14.It is thus clear that, as contended by the Em-ployer, the appropriate unit consists of only the em-ployees at the Heidelberg plant, and since the unitdescription as it appears in the contract clearly islimited to the Heidelberg plant employees, we finditunnecessary to issue an order in connection withthe Employer's petition in Case 6-UC-13 for unitclarification, and therefore dismiss the petition.ORDERIT IS HEREBY ORDERED that the petitions in Cases6-RM-334, 6-UC-13, and 6-UC-14 be, and theyhereby are,dismissed.a SeePullman Industries, Inc.,159 NLRB 580.